Appeal from a judgment of the County Court of Franklin County (Main, Jr., J.), rendered November 18, 1991, convicting defendant upon his plea of guilty of the crime of criminal possession of a forged instrument in the second degree.
Defendant contends that the People violated the terms of the plea agreement by failing to recommend that his sentence run concurrently with a previously imposed term of imprisonment and that the sentence of 2 Vs to 7 years to be served consecutively to his previously imposed sentence is harsh and excessive. A review of the transcripts of the plea and sentencing minutes reveals that the People adhered to their promise not to object to a concurrent sentence (see, People v Walthour, 184 AD2d 858; People v Andrews, 155 AD2d 779). Further, given defendant’s criminal record and the fact that he was allowed to plead guilty to one reduced charge in satisfaction of a six-count indictment and a pending information, we find no reason to disturb the sentence imposed by County Court (see, People v Bruce, 190 AD2d 907; People v Reyes, 122 AD2d 353, lv denied 68 NY2d 917). We have considered defendant’s other arguments and find them to be without merit.
Weiss, P. J., Mikoll, Mercure and Mahoney, JJ., concur. Ordered that the judgment is affirmed.